Citation Nr: 0013396	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from December 1968 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) that did not reopen the claim for 
service connection for bronchial asthma.  


FINDINGS OF FACT

1.  In June 1989 the RO denied the veteran's claim for 
entitlement to service connection for bronchial asthma.  The 
veteran did not appeal this decision.

2.  The evidence received subsequent to the unappealed June 
1989 rating decision is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The June 1989 rating decision of the RO, which denied 
entitlement to service connection for bronchial asthma, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the June 1989 rating 
decision, in which service connection for bronchial asthma 
was denied, is not new and material, and does not reopen the 
appellant's claim.  38 U.S.C.A. § 5108, (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991). 

A rating decision in June 1989 denied service connection for 
bronchial asthma on the basis that the condition was shown to 
have existed prior to the veteran's entrance onto active 
military duty.  The veteran was so informed by a letter dated  
July 13, 1989.  He did not appeal this decision, which is now 
final.  38 U.S.C.A. § 7105 (1991).

The evidence of record at the time of the June 1989 rating 
action may be briefly summarized.  The service enlistment 
report of medical examination indicates that the lungs and 
chest were clinically evaluated as normal and that the 
medical history included childhood asthma.  A chest x-ray was 
negative.

An undated medical board report revealed that seven months 
after entry into service the veteran presented with 
complaints of asthma since childhood.  The veteran related 
that his difficulty manifested as shortness of breath caused 
by running, prolonged standing, dust, heat, and damp weather 
conditions and training.  He related that he had this 
disorder since five years of age and was treated by 
physicians at a private hospital.  The record goes on to 
state that a letter from the private hospital accompanied the 
veteran's Health Record, documenting that the veteran had had 
several attacks of asthma prior to coming in, necessitating 
emergency treatment.  The last treatment was August 1968.  On 
December 1968 the local station physical examination of the 
chest was within normal limits.  The veteran did mention that 
he had asthma; but was found acceptable on a 2-B profile.  
While in the service he had recurrent difficulties with his 
asthma and was sent to the Naval Hospital, where a diagnosis 
of asthma, bronchial, EPTE, was established and it was 
recommended that he be given a discharge from the military 
for a disorder rendering him unsuitable for further military 
duty.

Physical examination of the chest showed coarse breath sounds 
bilaterally.  The chest x-ray was within normal limits as of 
June 1969.  There were no other x-ray or laboratory data 
accompanying.  It was the recommendation of the medical board 
that the veteran was discharged with the diagnosis of 
bronchial asthma without service aggravation.  The veteran 
was informed of the findings of the Medical Board and did not 
desire to submit a statement in rebuttal.  An October 1969 
medical board report cover sheet shows that the veteran was 
discharged as unfit for duty, not due to own misconduct.  The 
primary diagnosis was bronchial asthma which existed prior to 
entry, not aggravated by service.

The veteran was hospitalized at a VA facility in April 1978 
for a gunshot wound that rendered the veteran blind.  
Subsequently, the veteran has been examined and treated 
intermittently at private and VA facilities from 1978 to 1989 
for various disorders, to include a hyperventilation 
syndrome. 

On the basis of this evidence, the RO denied service 
connection for bronchial asthma in June 1989. 

In a May 1992 letter the RO informed the veteran that service 
connection for an asthma disorder had previously been 
considered and was denied.  He was informed that to reopen 
his claim, he must submit evidence that shows that his asthma 
disorder was incurred in or aggravated during service.  He 
was informed that he could submit such evidence at any time.  
The veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1999).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since the May 1992 decision includes 
private and VA medical records dated from 1978 to 1997 
showing treatment for various disabilities.  A private 
hospital record dated in 1957 showed the veteran had 
difficulty breathing for two days.  The record also contains 
a Social Security Administration decision, with accompanying 
VA treatment records, which shows that he was found to be 
disabled since 1978 due to blindness.  

Evidence received since the prior denial of service 
connection for bronchial asthma includes many duplicative VA 
medical records.  As such, these are cumulative, and, 
therefore, not new.  The private hospital record dated in 
1957 is new.  However, this record only shows that the 
veteran then had a history of breathing difficulties for a 
few days, and a history of asthma.  This record is consistent 
with already existing SMR's which document a pre-service 
asthma disorder existed.  By itself or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156 (1999).

The medical records dated from 1978 to 1997 showing treatment 
for various disabilities are non-duplicative and new.  
However, these records do not contain any opinion that either 
contradicts the pre-service nature of the veteran's asthma, 
or shows that service aggravated the disorder.  None of these 
records provide an opinion that his asthma disorder was 
incurred in or aggravated during service.  The Board finds 
the additional evidence is not material and therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim for 
service connection for bronchial asthma is not reopened.


ORDER

As new and material evidence has not been submitted, the 
claims of entitlement to service connection for a bronchial 
asthma is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

